Case: 3:20-cv-00073-GFVT-EBA Doc #: 17 Filed: 03/23/21 Page: 1 of 7 - Page ID#: 111




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       FRANKFORT

  AARON FLOYD,                                    )
                                                  )
                 Plaintiff,                       )      Civil No. 3:20-cv-00073-GFVT-EBA
                                                  )
  V.                                              )
                                                  )         MEMORANDUM OPINION
  BUFFALO TRACE DISTILLERY, INC.,                 )                 &
                                                  )               ORDER
                 Defendant.                       )
                                                  )

                                       *** *** *** ***

        This matter is before the Court on Defendant Buffalo Trace Distillery, Inc.’s Motion to

 Dismiss. [R. 13.] On April 13, 2020, Plaintiff Aaron Floyd was terminated from his

 employment with Buffalo Trace. [R. 1 at 3.] Mr. Floyd alleges that his termination was because

 of his race in violation of the Civil Rights Act of 1964 and the Kentucky Civil Rights Act. [R.

 11 at 5-7.] Because Mr. Floyd has failed to state a claim upon which relief can be granted,

 Defendant Buffalo Trace’s Motion to Dismiss [R. 13] is GRANTED.

                                                 I

        Plaintiff Aaron Floyd began working for Buffalo Trace in June 2019. [R. 10-1 at 2.]

 Between December 2019 and March 2020, Mr. Floyd received multiple attendance warnings in

 both oral and written form. Id. On March 23, 2020, Mr. Floyd informed Buffalo Trace that he

 had potentially been exposed to COVID-19 and was granted medical leave under the Family

 Medical Leave Act to quarantine between March 23 and April 6. [R. 1 at 3.] Mr. Floyd alleges

 that, although he “was informed by Defendant that he would need a physicians’ certification to

 return to work,” he was unable to obtain an appointment with a physician until April 8, 2020,
Case: 3:20-cv-00073-GFVT-EBA Doc #: 17 Filed: 03/23/21 Page: 2 of 7 - Page ID#: 112




 two days beyond his grant of leave. Id. Although Mr. Floyd claims that he contacted his human

 resources department about his inability to obtain an appointment before the expiration of his

 FMLA leave, Buffalo Trace terminated his employment on April 13, 2020 for failure “to

 communicate with the company from April 6, 2020 through April 10, 2020” and for

 accumulating three additional absences after his FMLA time expired. [R. 1 at 3-4.]

        On November 12, 2020, Mr. Floyd filed his Complaint, alleging that Buffalo Trace’s

 termination violated the FMLA, constituted retaliation in violation of the FMLA, was

 discriminatory based on race in violation of Title VII of the Civil Rights Act of 1964 and the

 Kentucky Civil Rights Act, and violated the Americans with Disabilities Act. [R. 1.] In

 opposition, Defendant filed a Motion to Dismiss. [R. 10.] Mr. Floyd then filed an Amended

 Complaint in which he removed all claims except his Title VII and KCRA claim. 1 [R. 11.]

 Now, Buffalo Trace has filed a second Motion to Dismiss for Failure to State a Claim, to which

 Mr. Floyd has responded in opposition. [R. 13; R. 15.]

                                                  II

        Mr. Floyd’s Amended Complaint contains only one claim: that his termination was

 because of his race in violation of both Title VII and the KCRA. 2 [R. 11 at 5-7.] In response,

 Buffalo Trace argues that Mr. Floyd’s Complaint should be dismissed under Rule 12(b)(6). [R.

 13-1 at 5-9.] A motion to dismiss pursuant to Rule 12(b)(6) tests the sufficiency of a plaintiff’s




 1
   After the filing of Plaintiff’s Amended Complaint, the majority of Defendant’s first Motion to
 Dismiss [R. 10] was rendered moot. The remaining argument regarding Plaintiff’s Title VII and
 KCRA allegation was reiterated in Defendant’s second Motion to Dismiss [R. 13.] Accordingly,
 Defendant’s first Motion to Dismiss [R. 10] is DENIED AS MOOT.
 2
   The Sixth Circuit has ruled “[b]ecause Ky. Rev. St. Chapter 344 mirrors Title VII of the Civil
 Rights Act of 1964, we use the federal standards for evaluation race discrimination claims.”
 Smith v. Leggett Wire Co., 220 F.3d 752, 758 (6th Cir. 2000). Because KCRA claims are
 analyzed using the same standard as Title VII, the Court will analyze both claims together.
                                                  2
Case: 3:20-cv-00073-GFVT-EBA Doc #: 17 Filed: 03/23/21 Page: 3 of 7 - Page ID#: 113




 complaint. In reviewing a Rule 12(b)(6) motion, the Court “construe[s] the complaint in the

 light most favorable to the plaintiff, accept[s] its allegations as true, and draw[s] all inferences in

 favor of the plaintiff.” DirecTV, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). The Court,

 however, “need not accept as true legal conclusions or unwarranted factual inference.” Id.

 (quoting Gregory v. Shelby County, 220 F.3d 433, 446 (6th Cir. 2000)).

        The Supreme Court has explained that in order “[t]o survive a motion to dismiss, a

 complaint must contain sufficient factual matter, accepted as true, ‘to state a claim to relief that is

 plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868

 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed.

 2d 929 (2007)). See also Courie v. Alcoa Wheel & Forged Products, 577 F.3d 625, 629 ( 6th

 Cir. 2009). Stated otherwise, it is not enough for a claim to be merely possible; it must also be

 “plausible.” See Courie, 577 F.3d at 630. According to the Court, “A claim has facial plausibility

 when the plaintiff pleads factual content that allows the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

 Moreover, under limited circumstances, a claim may be rendered plausible if a plaintiff pleads its

 “information and belief” with supporting facts. See Modern Holdings v. Corning Incorporated,

 2015 U.S. Dist. LEXIS 41134 at *12 (E.D. Ky. 2015) (“While pleading on information and

 belief cannot insulate a plaintiff at the 12(b)(6) stage, Iqbal did not render pleading on

 information entirely ineffectual.” E.g., Arista Records, LLC v. Doe, 604 F.3d 110, 120 (2d Cir.

 2010) (“The Twombly plausibility standard, which applies to all civil actions, does not prevent a

 plaintiff from pleading facts alleged upon information and belief where the facts are peculiarly

 within the possession and control of the defendant . . .”)).




                                                    3
Case: 3:20-cv-00073-GFVT-EBA Doc #: 17 Filed: 03/23/21 Page: 4 of 7 - Page ID#: 114




        In support of his claim that he was terminated because of his race, Mr. Floyd pled:

        [U]pon information and belief, Plaintiff asserts that similarly situated white co-
        workers were treated differently than himself as an African-American in the terms
        and conditions of his employment with Defendant. More specifically, upon
        information and belief, Plaintiff asserts that similarly situated white co-workers
        were allowed to return to work for Defendant after Defendant advised white co-
        workers with potential COVID-19 exposure to self-quarantine without requiring
        the white co-workers to provide a return to work statement from a physician and/or
        were not disciplined for absences related to time missed while seeking to obtain a
        physician’s appointment to obtain a certificate to return to work if in fact such a
        request was made to Plaintiff’s similarly situated white co-workers.

 [R. 11 at 5-6.] Buffalo Trace states that Mr. Floyd’s Amended Complaint must be dismissed

 because his argument is conclusory. [R. 13-1 at 6.] Put concisely, Buffalo Trace argues that Mr.

 Floyd connects the “fact that he is African American” with an “assumption that his termination

 must have been discriminatory” without providing factual support for the connection. See id. As

 a result, Buffalo Trace argues that Mr. Floyd’s allegation is conclusory in violation of the

 Twombly/Iqbal standard and must be dismissed. Id. Additionally, Buffalo Trace argues that Mr.

 Floyd’s use of “information and belief” pleading fails to satisfy Twombly/Iqbal because no facts

 were pled to support Mr. Floyd’s allegation aside from his personal belief that his allegation is

 true. [R. 13-1 at 7-9.]

        In his response, Mr. Floyd only discusses the sufficiency of his “information and belief”

 pleading. In support of its sufficiency, Mr. Floyd states that courts in the Sixth Circuit “have

 consistently held that allegations based on information and belief are permissible post-Twombly

 and Iqbal ‘where the facts are peculiarly within the possession and control of the defendant, or

 where the belief is based on factual information that makes the inference of culpability

 plausible.’” (citing Moore v. Henderson Cty. Sheriff’s Dep’t, 2014 U.S. Dist. LEXIS 59946 at

 *29 (W.D. Tenn. April 30, 2014)); see also Starkey v. JP Morgan Chase Bank, NA, 573 F. App’x

 444, 447-48 (6th Cir. 2014). Mr. Floyd then argues that the facts he pled were sufficient to

                                                  4
Case: 3:20-cv-00073-GFVT-EBA Doc #: 17 Filed: 03/23/21 Page: 5 of 7 - Page ID#: 115




 render his claim plausible because any potential supporting facts are in the some possession of

 Buffalo Trace. 3 [See R. 15 at 4-7.] Additionally, Mr. Floyd cites Keys v. Humana, Inc. in

 which the Sixth Circuit ruled that the Twombly/Iqbal decision does not require a plaintiff to

 plead a complete McDonnell Douglas prima facie case because “McDonnell Douglas is an

 evidentiary standard, not a pleading requirement.” 684 F.3d 605, 609 (6th Cir. 2012) (quoting

 Swierkiewicz v. Sorema, 534 U.S. 506, 510 (2002)). He then argues that, because he was not

 required to plead a complete prima facie case, his Complaint should not be dismissed. [See R. 15

 at 6-7.]

            The Court agrees with Defendant. Although “information and belief” pleading is a

 permissible pleading method, its use is typically limited to situations where “the facts are

 peculiarly within the possession and control of the defendant.” Modern Holdings, LEXIS 41134

 at *12 (quoting Arista Records, LLC v. Doe, 604 F.3d 110, 120 (2d Cir. 2010)). Moreover, even

 when a defendant is in possession and control of the facts, a plaintiff must plead supporting facts

 which render his claim plausible beyond just his personal belief that his claim his true. See

 House v. Rexam Bev. Can Co., 630 Fed. Appx. 461, 463-64 (6th Cir. 2015) (affirming the district

 court’s dismissal of plaintiff’s age discrimination claim where plaintiff failed to allege facts in

 support of his assertion that he was fired because of his age); Germain v. Teca Pharms., USA,

 Inc., 756 F.3d 917, 931 (6th Cir. 2014) (“[t]he mere fact that someone believes something to be

 true does not create a plausible inference that it is true.”); Modern Holdings, LEXIS 41134 at

 *12 (finding the use of information and belief pleading appropriate when plaintiff pled




 3
  Although not explicitly stated, the Court surmises that Plaintiff believes that any facts he could
 use to support his claim could only be found in employment records or emails from Buffalo
 Trace and could not have been attained through conversations or interviews with co-workers
 prior to the filing of his Complaint.
                                                   5
Case: 3:20-cv-00073-GFVT-EBA Doc #: 17 Filed: 03/23/21 Page: 6 of 7 - Page ID#: 116




 supporting facts which rendered its claim plausible.”)

        Here, Mr. Floyd alleges that, unlike how he was treated, his white co-workers were either

 not required to have a physician’s note to return to work and/or were not disciplined for absences

 related to attaining a physician’s note. [R. 11 at 5-6.] Because most information regarding the

 treatment of his co-workers is likely in the sole possession of Buffalo Trace, it is acceptable for

 Mr. Floyd to plead based on his “information and belief” of what occurred. Nonetheless, Sixth

 Circuit case law indicates that Mr. Floyd’s pleading must be dismissed because he fails to allege

 any additional facts, beyond simply his belief, in support of his claim that he was fired because

 of his race. See Germain v. Teca Pharms., USA, Inc., 756 F.3d 917, 932 (6th Cir. 2014) (finding

 that a plaintiff’s failure to update warnings claim to be “pure conjecture” because it was based

 solely on his beliefs). In his pleading, Mr. Floyd provides no facts to support his claim other

 than his belief that he was terminated because of his race. Though he pleads that his white co-

 workers were not required to attain a physician’s note or were not disciplined in a similar

 manner, these “facts” were also pled “based on information and belief” and are therefore without

 strength at the pleading stage. Finally, though the Court agrees with Mr. Floyd that he is not

 required to plead a complete McDonnell Douglas prima facie case at this stage of litigation, his

 pleading must still render his claim plausible; because it fails to do so, his argument is meritless.

        Accordingly, and the Court being otherwise sufficiently advised, it is hereby ORDERED

 as follows:

    1. Defendant Buffalo Trace’s Motion to Dismiss [R. 13] is GRANTED;

    2. Plaintiff’s Complaint is DISMISSED and this matter is STRICKEN from the Record;

    3. Defendant Buffalo Trace’s Motion to Dismiss [R. 10] is DENIED AS MOOT.




                                                   6
Case: 3:20-cv-00073-GFVT-EBA Doc #: 17 Filed: 03/23/21 Page: 7 of 7 - Page ID#: 117




       This the 22d day of March, 2021.




                                          7
